IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR AND         : No. 680
                                        :
VICE-CHAIR OF THE CONTINUING            : SUPREME COURT RULES DOCKET
                                        :
LEGAL EDUCATION BOARD                   :




                            AMENDED ORDER


PER CURIAM:



            AND NOW, this 16th day of November, 2015, Elizabeth G. Simcox,

Esquire, is hereby designated as Chair and Kenneth J. Horoho, Jr., Esquire, as Vice-

Chair of the Continuing Legal Education Board commencing December 31, 2015.